                                               United States Bankruptcy Court
                                                    District of Oregon
In re:                                                                                                     Case No. 19-60625-pcm
Jose Luis Martinez-Calvo                                                                                   Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0979-6                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 10, 2019
                                      Form ID: NADWA                     Total Noticed: 23

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 12, 2019.
db             +Jose Luis Martinez-Calvo,   895 69th Ave NE,     Salem, OR 97317-9355
smg            +Dept of Justice,   Division of Child Support,     Attn: Bankruptcy Unit,     POB 14670,
                 Salem, OR 97309-5013
smg            +US Attorney General,   Department of Justice,     10th & Constitution NW,
                 Washington, DC 20530-0001
101861740     ++CITIBANK,   PO BOX 790034,   ST LOUIS MO 63179-0034
               (address filed with court: Best Buy,     PO Box 78009,    Phoenix, AZ 85062-8009)
101861737      +Equifax Credit Info. Services,    P.O. Box 740241,    Atlanta, GA 30374-0241
101861736      +Experian Credit Info Services,    475 Anton Blvd,    Costa Mesa, CA 92626-7037
101861742      +Les Schwab,   PO Box 35184,    Seattle, WA 98124-5184
101861744       Macy’s,   PO Box 9001108,   Louisville, KY 40290-1108
101861745       Ocwen Loan Servicing Inc,   PO Box 660264,     Dallas, TX 75266-0264
101861746       Payment Remitance Cneter,   PO Box 51174,    Los Angeles, CA 90051-5474
101861738       Transunion Consumer Solutions,    PO Box 2000,    Crum Lynne, PA 19022

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QJEHUFFMAN.COM Jun 11 2019 06:13:00      Jeanne E Huffman,    Jeanne E. Huffman, Trustee LLC,
                 25 SE Dorion #129,    Pendleton, OR 97801-2232
smg             EDI: ORREV.COM Jun 11 2019 06:08:00      ODR Bkcy,   955 Center NE #353,     Salem, OR 97301-2555
smg            +E-mail/Text: usaor.bankruptcy@usdoj.gov Jun 11 2019 02:18:23       US Attorney,    US Attorney,
                 1000 SW 3rd Ave #600,    Portland, OR 97204-2936
cr             +E-mail/Text: ZyCredit.A.User@lesschwab.com Jun 11 2019 02:18:16
                 Les Schwab Tire Centers of Portland Inc,    POB 5350,   Bend, OR 97708-5350
101861739      +EDI: AMEREXPR.COM Jun 11 2019 06:08:00      American Express,    POB 650448,
                 Dallas, TX 75265-0448
101861734       EDI: IRS.COM Jun 11 2019 06:08:00      IRS,   Special Procedures MS0240,
                 1220 SW 3rd Ave., #G044,    Portland, OR 97204
101861741       EDI: RMSC.COM Jun 11 2019 06:08:00      JC PennySynchrony Bank,    PO Box 960090,
                 Orlando, FL 32896-0090
101861743       EDI: RMSC.COM Jun 11 2019 06:08:00      Lowes/Synchrony Bank,    PO Box 530914,
                 Atlanta, GA 30353-0914
101861735      +EDI: ORREV.COM Jun 11 2019 06:08:00      ODR Bkcy,   955 Center St NE,    Salem, OR 97301-2555
101861747       E-mail/Text: bankruptcy@bbandt.com Jun 11 2019 02:17:55       Sheffield Financial,
                 PO Box 580229,   Charlotte, NC 28258-0229
101861748       EDI: WFFC.COM Jun 11 2019 06:08:00      Wells Fargo,   PO Box 51193,
                 Los Angeles, CA 90051-5493
101861749      +EDI: WFFC.COM Jun 11 2019 06:08:00      Wells Fargo Home Mortgage,    PO Box 51162,
                 Los Angeles, CA 90051-5462
                                                                                               TOTAL: 12

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 7, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0




                                     Case 19-60625-pcm7                Doc 26        Filed 06/12/19
                                                                                  U.S. BANKRUPTCY COURT
                                                                                    DISTRICT OF OREGON
                                                                                         FILED
                                                                                         June 7, 2019

                                                                                  Clerk, U.S. Bankruptcy Court

Below is an order of the Court.



                                                                                  U.S. Bankruptcy Judge


NADWA (4/15/13)                    UNITED STATES BANKRUPTCY COURT
                                            District of Oregon

In re                                                              )   Case No. 19−60625−pcm7
 Jose Luis Martinez−Calvo, xxx−xx−7660 56−2616980,                 )
33−1027015, 46−3876671                                             )   CHAPTER 7 ORDER RE: DISCHARGE OF
      Other names used by debtor: Jose Martinez Contracting, Inc., )   DEBTOR(S), AND CLOSING "NO ASSET"
      Tolento & Martinez Reforestation LLC, The Roosters Firewood )    CASE
      LLC, Martinez Contracting, Inc.                              )
Debtor(s)                                                          )

It appearing that on 3/7/19 a bankruptcy petition was filed by the debtor(s); timely complaints filed pursuant
to 11 USC §523(a) could be pending and the court could still order that any affected debt is
nondischargeable, however no complaint objecting to the debtor's discharge pursuant to 11 USC §727 was
timely filed (or such complaint was filed, and after due notice and hearing, was dismissed); the trustee has
performed all required administrative duties; and therefore,

IT IS ORDERED that:

   1. The debtor(s) shall be granted a discharge under 11 USC §727.

   2. Each of the debtor's timely filed reaffirmation agreements that either did not require court approval,
      or that was approved by court order and was not subsequently either stricken or rescinded, is
      deemed enforceable (though possibly still subject to rescission to the extent provided by 11 USC
      §524). The information specified by 11 USC §524(d) was provided to the debtor(s) either as certified
      by an attorney in the agreement, or by the court on the back of the Notice of Discharge Hearing or at
      any Discharge Hearing.
   3. The trustee is discharged as trustee of the debtor's estate; this case is closed; and the court shall
      retain jurisdiction over any adversary proceeding pending at the time of closure.

                  EXPLANATION OF BANKRUPTCY DISCHARGE IN A CHAPTER 7 CASE
This court order grants a discharge to the person(s) named as a debtor. It is not a dismissal of the case and
it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited. The discharge prohibits any attempt to collect from a debtor a
debt that has been discharged. For example, a creditor is not permitted to contact a debtor by mail, phone,
or otherwise, to file or continue a lawsuit, to attach wages or other property, or to take any other action to
collect a discharged debt from the debtor. (If applicable there are also special rules that protect certain
community property owned by the debtor's spouse, even if that spouse did not file a bankruptcy case.) A
creditor who violates this order can be required to pay damages and attorney's fees to the debtor.

Page 1 of 2        IMPORTANT: Debtors MUST READ BOTH SIDES of this document!




                             Case 19-60625-pcm7             Doc 26      Filed 06/12/19
However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest,
against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.

Debts that are Discharged. The Chapter 7 discharge order eliminates a debtor's legal obligation to pay a
debt that is discharged. Most, but not all, types of debts are discharged if the debt existed on the date the
bankruptcy case was filed. (If this case was begun under a different chapter of the Bankruptcy Code and
converted to Chapter 7, the discharge applies to debts owed when the bankruptcy case was converted.)

Debts that are Not Discharged. Some of the common types of debts which are not discharged in a Chapter
7 bankruptcy case are:
   a. Debts for most taxes;
   b. Debts that are for domestic support obligations, or debts to a spouse or former spouse for property
      settlement;
   c. Debts for most student loans;
   d. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;
   e. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle while
      intoxicated;
   f. Some debts which were not properly listed by the debtor;
   g. Debts the bankruptcy court specifically has decided or will decide in this case are not discharged;
   h. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
      agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts.

This information is only a general summary of the bankruptcy discharge. There are exceptions to
these general rules. Because the law is complicated, you may want to consult an attorney to
determine the exact effect of the discharge in this case.

Page 2 of 2       IMPORTANT: Debtors MUST READ BOTH SIDES of this document!

                                                    ###




                          Case 19-60625-pcm7          Doc 26     Filed 06/12/19
